I am unable to agree with my associates in that portion of their opinion disposing of the motion for rehearing by appellees Oats and Oats, denominated in the opinion as the Oats. It is my view that the judgment in favor of the Dublin National Bank against them should be reversed and that portion of the case be remanded for a new trial. It is my view that no jurisdictional question is involved, but that we have the power, and it is our duty, to reverse the judgment as between these parties. The injustice of not doing so is fully recognized by my associates, and the only difference in opinion between me and them relates to our power. This exact question, to my mind, has been authoritatively determined many times, and I content myself by making quotation from the authorities which I deem to be controlling. In the case of Mosler Safe Co. v. Atascosa County (Tex.Civ.App.) 184 S.W. 324, 325, an action was brought against the county for the price of some safe doors. It denied liability but made a contractor and its surety parties to the suit, praying that it have judgment against them in the event plaintiff recovered any judgment against it. The plaintiff was unsuccessful in the trial court and, therefore, the county took nothing against the contractor and its surety. Upon appeal the judgment denying the plaintiff any recovery was reversed and judgment was rendered in favor of the plaintiff against the county. Only the plaintiff appealed, and the court had before it a determination of whether it should disturb the judgment below as between the two coappellees, and disposed *Page 576 
of that question in this language: "This being the case, we conclude that it would be unjust to let the judgment in favor of said two parties stand. The power to give relief to appellant by changing the judgment carries with it the power and the necessity to make such other changes therein as justice to the other parties demands."
In the case of Hamilton v. Prescott, 73 Tex. 565, 11 S.W. 548, 549, Justice Gaines reviews the authorities on this question and announces the rule that: "* * * where the rights of one party are dependent in any manner upon those of another, it will treat the judgment as an entirety, and, where a reversal is required as to one, it will reverse the judgment as a whole."
In Thompson v. Kelley, 100 Tex. 536, 101 S.W. 1074, 1076, the question involved here was certified to the Supreme Court, and that court, speaking through Justice Williams, in answering that the Court of Civil Appeals had the power to grant relief to a nonappealing party where its judgment affected that party adversely, used this language: "As the verdict of the jury and the judgment based upon it fixed all of the boundaries, action of the appellate court which may result in disturbing those boundaries, in part, may affect the rights of parties depending on other lines than the one in which Thompson and Forgy are more immediately concerned. Hence their appeal may involve, as incidental to the relief to which they are entitled, a readjustment of other lines than the western boundary, and in determining that appeal the court has the power, all of the parties being before it, to determine also the effect of the decision upon the rights of those who did not appeal, and to render such judgment as will fully protect all concerned."
This court had the same question for consideration in the case of Mergenthaler Linotype Co. v. McClure, 9 S.W.2d 198, 202, which judgment was affirmed by the Supreme Court in 16 S.W.2d 280. In that case there were many parties but only one appealed. On account of our judgment's reversing the case on appellant's assignments, the judgment of the court below was so disturbed that the rights between parties not appealing were affected. We, therefore, reversed the judgment in its entirety. I think that the reasons which we assigned in that opinion for our action are sound and are supported by the above authorities. Our language in disposing of the question was as follows: "In view of the conclusions announced, the usual procedure would be to reverse and remand the case for a new trial as to appellant, but leaving all those portions of the judgment of the trial court disposing of issues as between parties other than appellant undisturbed. We think, however, this procedure in this case would probably work injustice. The judgment determines no question of priority as between appellant and R. M. Smith. Appellant seems to have consented for R. M. Smith's case to be consolidated. E. G. Negy may have some rights that require further adjustment, as between him and other parties, arising solely from the disposition we are making of the case. The rights of the parties are more or less interdependent. Hamilton v. Prescott, 73 Tex. 565, 11 S.W. 548."
In this language I think we went to the heart of the question. If the rights of the nonappealing parties as between themselves arise solely from the disposition which we make of the case, I can see no impediment to our authority to protect those rights. Any other rule would require a party who was himself satisfied with the judgment of the trial court to appeal therefrom solely for the purpose of safeguarding his rights against a coappellee, in the event the appellate court should reverse the judgment as to the appellant. I do not believe the authorities above cited make that requirement. *Page 577